DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the package sealing of claim 12, the voltage applied of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al US 2012/0213242.
Regarding claim 1.
Tanaka et al illustrates in figure 5 a nitride semiconductor laser device comprising: a substrate (1);
a first-conductivity-type semiconductor layer (11) formed on the substrate (1);
a light-emitting layer (10) disposed on the first-conductivity-type semiconductor layer (11);  a second-conductivity-type semiconductor layer disposed on the light-emitting layer;
a strip ridge part (40) disposed in the second-conductivity-type semiconductor layer;
 part (40) and portions of opposite side surfaces of the ridge part (fig. 5 ridge 40 surface and sides covered);
a dielectric layer (SiO insulation layer 4 paragraph [0177]) disposed so as to cover a portion of the conductive oxide layer (layer 21, fig. 5 layer 4 covers bottom part of layer 21, see dictionary for definition of cover and MPEP 2111.01 III); and a first metal layer (metal electrode 6 paragraph [0182]) disposed so as to cover the conductive oxide layer (21) and the dielectric layer (4),
wherein a portion of the conductive oxide layer (21) disposed on the upper surface of the ridge part (40) has an exposed portion exposed through the dielectric layer (4), and the exposed portion is covered with the first metal layer (6) [fig. 5 illustrates the layer 4 exposes layer 21 and layer 6 covers layers 22 and 21].
Regarding claim 2.
Tanaka et al illustrates in figure 5 the conductive oxide layer (21) is disposed so as to cover half or more of the side surfaces of the ridge part (40).
Regarding claim 3.
Tanaka et al illustrates in figure 5 the conductive oxide layer (21) is disposed so as to cover the upper surface of the ridge part (40) and all the opposite side surfaces of the ridge part (40).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al US 2012/0213242 as applied to claim 1 above and in view of Tanaka et al US 2007/0086496.
Regarding claim 12.
Tanaka et al US 2012/0213242 illustrates in figure 5 a nitride semiconductor laser device as described in claim 1 above.
Tanaka et al US 2012/0213242 does not disclose a package sealing the nitride semiconductor laser.

Therefore, it would have obvious to a person of ordinary skill in the art before the effective filing date of the to apply the teachings of Tanaka et al US 2007/0086496 to the device of Tanaka et al US 2012/0213242 because it will provide protection from the environment (dust, moisture), as commonly known in the art.
Regarding claim 14.
Tanaka et al US 2012/0213242 illustrates in figure 5 a nitride semiconductor laser device as described in claim 1 above.
Tanaka et al US 2012/0213242 does not disclose no protective devices are mounted within the package.
Tanaka et al US 2007/0086496 illustrates in figures 1 and 13 a nitride semiconductor laser (fig. 1, paragraph [0024]) sealed in a package (fig. 13, paragraph [0072]), which does not include a protective device mounted within the device.
Therefore, it would have obvious to a person of ordinary skill in the art before the effective filing date of the to apply the teachings of Tanaka et al US 2007/0086496 to the device of Tanaka et al US 2012/0213242 because it will provide protection from the environment (dust, moisture), as commonly known in the art.
Allowable Subject Matter
Claims 4-11, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4.
None of the searched prior arts alone or in combination disclosed the claimed conductive oxide layer is disposed so as to cover the upper surface of the ridge part, the opposite side surfaces of the ridge part, and a portion of an upper-surf ace of the second-conductivity-type semiconductor layer disposed on at least one of lower-end opposite sides of the ridge part.
Regarding claims 5-8.
None of the searched prior arts alone or in combination disclosed the claimed conductive oxide layer is disposed so as to cover the upper surface of the ridge part, the opposite side surfaces of the ridge part, and portions of upper surfaces of the second-conductivity-type semiconductor layer, as recited in claim 5.
Claims 6-8 depend from claim 5.
Regarding claims 9-11.
None of the searched prior arts alone or in combination disclosed the claimed second metal layer disposed between and in contact with the second-conductivity-type semiconductor layer and the conductive oxide layer, as recited in claim 9.
Claims 10 and 11 depend from claim 9.
Regarding claim 13.
None of the searched prior arts alone or in combination disclosed the claimed a voltage of -15 V is applied to the nitride semiconductor laser device, a leakage current of uA or more occurs. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMANDO RODRIGUEZ whose telephone number is (571)272-1952.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARMANDO RODRIGUEZ/Primary Examiner, Art Unit 2828